DETAILED ACTION

Acknowledgement
Amendment filed on 08/11/2022 is acknowledged.
Claims 1-7, 10-11, 21-28, 30-32 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant is of the opinion that no human activity is organized by the claimed feature recited in the amended claim 1, “comparing first identifiers in the logged event data from the plurality of endpoints with second identifiers in the data from the computing device, wherein the comparison is based on one or more correlation rules; [and] automatically detecting, with the processor, an identified issue associated with a payment network based on the comparison of the first identifiers in the logged event data from the plurality of endpoints with the second identifiers in the data from the computing device.” Furthermore, applicant states that “…the claims are each directed to a practical application. Automatically detecting an identified issue associated with a payment network, generating an alert, and transmitting the alert to personnel associated with one or more endpoints is a practical application.” Examiner respectfully disagrees.
Specifically, the amended claim 1 continues to recite “receiving…logged event data from a plurality of endpoints and data from a [source A]…associated with payment transactions conducted using the plurality of end points;” “comparing first identifiers in the logged event data from the plurality of endpoints with second identifiers in the data from the [source A], wherein the comparison is based on one or more correlation rules;“…detecting …an identified issue associated with a payment [association] based on the comparison of the first identifier in the logged event data from the plurality of endpoints with the second identifier in the data from [source A];” “generating…an alert representing the identifier issue associated with the payment [association];” and “transmitting…a message comprising the alert to personnel associated with one or more of the endpoints,” the claim, as a whole, is directed to fraud and security issue detection, which is a method of organizing human activity and abstract idea. This involves a process for collecting data associated with payment transactions, evaluating the data based on comparison with correlation rules, detecting fraudulent activity from an identified issue based on the evaluation, reporting a warning for the identified issue as well as sending a message about the warning. This is a commercial or legal interactions, therefore, falls within certain methods of organizing human activity grouping of abstract ideas. Additional elements, a processor, a computing device configured to management keys, a payment network, merely use a computer as a tool to perform an abstract idea. With respect to “…a computing device configured to management keys associated with the payment transactions conducted using the plurality of endpoint…” “automatically detecting, with the processor, an identified issue associated with a payment network…” and “generating, with the processor, an alert representing the identified issue associated with the payment network,” “transmitting, with the processor, a message comprising the alert to personnel associated with one or more of the plurality of endpoints,” it does not improve the functioning of a computer nor does it improve a technology or technological field. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Claims 21 and 25 recite the additional elements of a non-transitory processor readable storage medium, a processor, a memory respectively. However, neither does more than serve as a tool to perform the abstract idea. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of fraud and security issue detection. Claims 21 and 25 are also not patent eligible.
Paragraphs [0006] and [0009] of the specification describe the characteristics of security issues associated with the payment network and identifying security issues by monitoring transaction rates at ATM or POS terminal to alert the appropriate personnel, which further describes a method of organizing human activity and abstract idea of detecting security issues, and does not provide improvements to functions of a computer or a technology.
Regarding the rejections of claims 1, 21 and 25 under 35 U.S.C. §103, applicant is of the opinion that Sakata (US 2013/0198075A1) does not disclose, teach, or suggest, “transmitting, with the processor, a message comprising the alert to personnel associated with one or more of the plurality of endpoints.” Examiner respectfully disagrees.
Sakata teaches the processor (Sakata: Fig. 2, ‘alert module 208’) transmitting a message comprising the alert (Sakata: Fig. 6 ‘Event Alert Message’) to personnel associated with one or more of the plurality of endpoints (Sakata: Fig. 6 ‘Event Alert Message’ ‘Payment Processing Entity: Merchant A’, Fig. 8, step 808; ¶76 (by disclosing that the alert module 208 may transmit an indication (e.g., the event alert message 600 of Fig. 6) to the merchant and in response to receiving the event alert message 600, the merchant may be able to investigate whether the high occurrence of declined transactions is due to hardware and/or software issues.)
Applicant’s remaining arguments with respect to the amended claims 1, 21 and 25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

	
                                                                 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-11, 21-28, 30-32  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
Analysis
In the instant case, claims 1-7, 10-11 are directed to a method, claims 21-24, 30-32 are directed to a non-transitory processor readable storage medium and claims 25-28 are directed to an apparatus. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites fraud and security issue detection, which is an abstract idea. Specifically, the claim recites “receiving…logged event data from a plurality of endpoints and data from a [source A]…associated with payment transactions conducted using the plurality of end points;” “comparing first identifiers in the logged event data from the plurality of endpoints with second identifiers in the data from the [source A], wherein the comparison is based on one or more correlation rules;“…detecting …an identified issue associated with a payment [association] based on the comparison of the first identifier in the logged event data from the plurality of endpoints with the second identifier in the data from [source A];” “generating…an alert representing the identifier issue associated with the payment [association];” and “transmitting…a message comprising the alert to personnel associated with one or more of the endpoints,” which is grouped within “certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim recites a process for collecting data associated with payment transactions, evaluating the data based on comparison with correlation rules, detecting fraudulent activity from an identified issue based on the evaluation, reporting a warning for the identified issue as well as sending a message for the warning, which is a commercial or legal interaction. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims recite “comparing first identifiers in the logged event data from the plurality of endpoints with second identifiers from the [source A], wherein the comparison is based on one or more correlation rules…detecting…an identified issue…based on the comparison…” which is a mental process that can be performed in human mind because it involves comparing data using correlation rules and detecting an identified issue based on the comparison. It has been held that "[a]dding one abstract idea (math) to another abstract idea ... does not render the claim non-abstract." RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) See also FairWaming IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a processor, a computing device configured to management keys, a payment network, merely use a computer as a tool to perform an abstract idea. With respect to “…a computing device configured to management keys associated with the payment transactions conducted using the plurality of endpoint…” “automatically detecting, with the processor, an identified issue associated with a payment network…” and “generating, with the processor, an alert representing the identified issue associated with the payment network,” “transmitting, with the processor, a message comprising the alert to personnel associated with one or more of the plurality of endpoints,” it does not improve the functioning of a computer nor does it improve a technology or technological field.
Specifically, these additional elements perform(s) the steps or functions of   “receiving…logged event data from a plurality of endpoints and data from a [source A]…associated with payment transactions conducted using the plurality of end points;” “comparing first identifiers in the logged event data from the plurality of endpoints with second identifiers in the data from the [source A], wherein the comparison is based on one or more correlation rules;“…detecting …an identified issue associated with a payment [association] based on the comparison of the first identifier in the logged event data from the plurality of endpoints with the second identifier in the data from [source A];” “generating…an alert representing the identifier issue associated with the payment [association];” and “transmitting…a message comprising the alert to personnel associated with one or more of the endpoints.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor, a computing device configured to management keys, a payment network, amounts to no more than using a computer or processor to automate and/or implement the abstract idea of fraud and security issue detection. As discussed above, taking the claim elements separately, these additional elements, a processor, a computing device configured to management keys, a payment network, perform(s) the steps or functions of “receiving…logged event data from a plurality of endpoints and data from a [source A]…associated with payment transactions conducted using the plurality of end points;” “comparing first identifiers in the logged event data from the plurality of endpoints with second identifiers in the data from the [source A], wherein the comparison is based on one or more correlation rules;“…detecting …an identified issue associated with a payment [association] based on the comparison of the first identifier in the logged event data from the plurality of endpoints with the second identifier in the data from [source A];” “generating…an alert representing the identifier issue associated with the payment [association];” and “transmitting…a message comprising the alert to personnel associated with one or more of the endpoints.” The functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of fraud and security issue detection. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible. 
Claims 21 and 25 recite the additional elements of a non-transitory processor readable storage medium, a processor, a memory respectively. However, neither does more than serve as a tool to perform the abstract idea. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of fraud and security issue detection. Claims 21 and 25 are also not patent eligible.
Dependent claims 2-7, 10-11, 22-24, 26-28, 30-32 further describe the abstract idea of  fraud and security issue detection. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, claim 10 recites “…detecting the identified issue comprise: determining…a first inventory associated with the plurality of endpoints based on first key set identifiers; determining…a second inventory associated with the plurality of endpoints based on second key set identifiers provided by the computing device; and comparing the first key set identifiers with the second key set identifiers,” which further describes the abstract idea of analyzing inventory data for finding the issue and does not improve the functioning of a computer or other technology or technological field. Claim 10 recites additional element, “a bank server executing a host application.” However, the additional element does no more than serve as tools to perform the abstract idea and do no more than use a computer or processor to automate and/or implement the abstract idea. Therefore, these dependent claims are also not patent eligible.
Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 21, 24-27, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US 2013/0198075A1 (“Sakata”)) in view of Wall et al. (US 10,803,070B2 (“Wall”)).
Regarding claims 1, 21 and 25, Sakata teaches a method comprising:
receiving, with a processor (Fig. 1, item 118, Fig. 2, items 118/202), logged event data from a plurality of endpoints (Fig. 3; ¶¶9, 63 (‘transaction data’)) and data from a computing device (¶61 (‘threshold data’))…associated with payment transactions conducted using the electronic transaction endpoints (Fig. 1, item 114, Fig. 1, Fig. 2, Fig. 3, Fig. 4, Fig. 8, step 802; ¶¶26-28, 34-35, 41-43, 53-54, 61-63, 72-73, claims 1/3); 
comparing first identifiers in logged event data (Fig. 4, ‘transaction data’)  from the plurality of endpoints with second identifiers in the data (Fig. 4, ‘threshold data’) from the computing device (Fig. 5, Fig. 8 step 804; ¶¶57, 61-63, 74), wherein the comparison is based on one or more correlation rules; (¶¶62-64)
automatically detecting, with the processor, an identified issue associated with a payment network based on the comparison of the first identifiers in the logged event data from the plurality of endpoints with the second identifiers in the data from the computing device; (Fig. 2, items 118/206/208/212, Fig. 5, Fig. 8, items 804/806/810; ¶¶34-35, 53-58, 61-62, 67, 72-77, claim 1)
generating, with the processor, an alert (Fig. 2, item 118, ‘alert module 208’, Fig. 5, items 206/208, Fig. 8, items 808/812; ¶¶34-35, 53-58, 76, claims 1/7) representing the identified issue associated with the payment network (¶¶35, 76, 84); and
transmitting, with the processor, a message comprising the alert to personnel one or more of the plurality of endpoints. (Fig. 2, ‘alert module 208’, Fig. 6 ‘Event Alert Message’ ‘Payment Processing Entity: Merchant A’, Fig. 8, step 808; ¶¶18, 27, 58, 65, 76, 86; claim 7) 
Additionally, as per claim 21, Sakata teachers:
A non-transitory processor readable storage medium that stores instructions that, when executed by a processor, cause the processor to (Fig. 11, items 1172/1179; ¶¶99-100)…
Additionally, as per claim 25, Sakata teachers:
An apparatus comprising: a processor; and a memory that stores machine executable instructions that, when executed by the processor, cause the processor to (Fig. 11, items 1172/1173; ¶¶99-100)…
Sakata does not explicitly teach a device configured to manage keys associated with payment transactions. However, in the same field of endeavor, Wall teaches a device configured to manage key associated with payment transactions (Fig. 1 'KMS 200, Processing Center 150', Fig. 6; 7:34-42, 10:10-29, 11:13-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata to incorporate the teachings of key management (Wall: 7:34-42, 10:10-29, 11:13-18) of Wall to ensure secure communication between two parties (Wall: 1:67-2:1). 
Regarding claims 4 and 24, Sakata in view of Wall teaches claim 1 and claim 21 as claim 4 being dependent of claim 1 and claim 24 being dependent of claim 21. Furthermore,
Sakata teaches:
wherein, the plurality of endpoints comprises a plurality of  automated teller machines (ATMs); (Fig. 1, Fig. 5, ‘ATM’, ¶¶27, 34-36, 64)) and
the computing device comprises a bank server executing a host application (Fig. 1, Fig. 2, items 116/120; ¶52);
the data from the computing device comprises data representing verification errors associated with the ATMs; and (Fig. 5, ¶¶34-35, 53-56, 59, 64, 72) 
the identified issue is detected based on determining a rate of the verification errors associated with the ATMs exceeds a historic rate by a predetermined degree (Fig. 8, step 808; ¶¶28, 35, 58, 61, 65).
Regarding claims 5, 26 and 32, Sakata in view of Wall teaches claim 1 and claim 25 as claim 5 being dependent of claim 1, claim 26 being dependent of claim 25 and claim 32 being dependent of claim 21. Furthermore,
For claims 5 and 26, Sakata teaches further comprising:
wherein the identified issue comprises a trend associated with one of the endpoints (Fig. 2, item 208; ¶¶53, 58, 73-76).
For claim 32,  Sakata teaches further comprising:
wherein detecting the issue comprises detecting an anomalous trend associated with a given endpoint of the plurality of endpoints (Fig. 2, item 208; ¶¶53, 58, 73-76). 
Regarding claims 6 and 27, Sakata in view of Wall teaches claim 5 and claim 26 as claim 6 being dependent of claim 5 and claim 27 being dependent of claim 26. Furthermore,
For claim 6, Sakata teaches:
wherein the identified issue is detected based on a comparison of a current transaction rate of the one of the endpoints with a historical transaction rate of the one of the endpoints (Fig. 5, 'Merchant A', 'Threshold Met for Time Interval', 'Threshold Met for Previous Time Interval'; ¶84)
For claim 27, Sakata teaches:
comparing a current transaction rate of the given endpoint with a historical transaction rate of the given endpoint (¶84); and wherein the alert represents detection of the trend based on a result of the comparison of the current transaction rate of the given endpoint with the historical transaction rate of the given endpoint (Fig. 5, 'Merchant A', 'Threshold Met for Time Interval', 'Threshold Met for Previous Time Interval', ¶¶58, 62, 75-76, 84)
Claims 2-3, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Wall as applied to claims 1 and 21 further in view of Paliga et al. (US Patent Application Publication Number 2014/0232863 (“Paliga”)).
Regarding claims 2 and 22, Sakata in view of Wall teaches claim 1 and claim 21 as claim 2 being dependent of claim 1 and claim 22 being dependent of claim 21. Furthermore,
Sakata teaches:
wherein the plurality of endpoints comprises a plurality of automated teller machines (ATMs) (Fig.1, ¶¶27, 48), and the alert represents [error code] (Fig. 2, item 208, ¶¶35, 50, 53, 56-58). 
However, neither Sakata, Ginter nor Kramer teaches:
…card skimming occurring at the ATMs.
Paliga teaches:
…card skimming occurring at the ATMs (Fig. 4, item 401, Fig. 5, ¶¶16, 24, 42, 75-76, 93, 95, Claim 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sakata in view of Wall to incorporate the teachings of generating alert of ATM card skimming (Paliga: ¶¶16, 24, 42, 75-76, 93, 95) of Paliga to ensure ATM security. (Paliga: ¶8).
Regarding claims 3 and 23, Sakata in view of Wall and Paliga teaches claim 2 and claim 22 as claim 3 being dependent of claim 2 and claim 23 being dependent of claim 22. Furthermore,
Sakata teaches:
wherein the logged event data comprises data representing a rate of transactions occurring at the ATMs (Fig. 5, ‘ATM’, ¶¶25-28, 35, 64) and the data from the computing device represents a rate at which users of the ATMs have not entered a correct personal identification number (Fig. 5, ‘ATM’, ¶¶25-28, 34-36, 64); and
the identified issue is detected based on the data representing the rate of transactions occurring at the ATMs and the data representing the rate at which the user of the ATMs have not entered the correct personal identification number. (Fig. 8, step 808, ¶¶28, 34-36, 64-65, 76) 
Claim 23 is rejected as it recites similar language.
Claims 7, 11, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Wall as applied to claims 1, 21 and 25 further in view of Ginter et al. (US Patent Number 5,892,900 (“Ginter”)).
Regarding claims 7 and 28, Sakata in view of Wall teaches claim 1 and claim 25 as claim 7 being dependent of claim 1 and claim 28 being dependent of claim 25.  
Sakata in view of Wall does not explicitly teach the following limitations, however in the same field of endeavor, Ginter teaches:
For claim 7, Ginter teaches:
detecting a change in a security policy of the computing device (128:27-67, 129:1-67, 130:1-19 ‘Failure Events’).
For claim 28, Ginter teaches:
detecting a change in a security policy of the computing device (128:27-67, 129:1-67, 130:1-19 ‘Failure Events’); and
the alert is generated in response to the detection of the change in the security policy of the computing device (128:27-67, 129:1-67, 130:1-19 ‘Failure Events’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sakata in view of Wall to incorporate the teachings of detecting a change in a security policy of the computing device and associated alert generation (Ginter: 128:27-67, 129:1-67, 130:1-19) of Ginter for secure transaction management (Ginter: 1:10). 
Regarding claims 11 and 31, Sakata in view of Wall teaches claim 1 and claim 21 as claim 11 being dependent of claim 1 and claim 31 being dependent of claim 21, and detecting the issue. 
Sakata in view of Wall does not explicitly teach the following limitations, however in the same field of endeavor, Ginter teaches:
Ginter teaches:
detecting at least one of a shutdown of the computing device or a startup of the computing device (128:27-67, 129:1-67 ‘Successful Events’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sakata in view of Wall to incorporate the teachings of generating alert of a computing device shutdown or startup (Ginter: 128:27-67, 129:1-67) of Ginter for secure transaction management (Ginter: 1:10).
Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Wall as applied to claims 1 and 21 further in view of Belanger et al. (US 11,157,954B1 (“Belanger”))
Regarding claims 10 and 30, Sakata in view of Wall teaches claim 1 as claim 10 being dependent of claim 1 and claim 21 as claim 30 being dependent of claim 21, and detecting the identified issue. Furthermore,
For claim 10, Sakata teaches the computing device comprises a bank server executing a host application (Fig. 2, items 116/120; ¶¶52-55). 
Sakata in view of Wall does not explicitly teach the following limitations, however in the same field of endeavor, Belanger teaches:
determining, with the processor, a first inventory associated with the plurality of endpoints based on first key set identifiers (abstract (by disclosing obtaining a first record associated with a first computer and a first set of key information in the first record));
determining, with the processor, a second inventory associated with the plurality of endpoints based on second key set identifiers provided by the computing device (abstract (by disclosing obtaining a second record associated with a second computer that is different from the first computer, and a second set of key information in the second record)); and 
comparing the first key set identifiers with the second key set identifiers (abstract (by disclosing determining that at least a first set of key information in the first record matches a second set of key information in the second record))
Claim 30 is rejected as it recites similar language.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sakata in view of Wall to incorporate utility of comparing the first key set identifiers determined from a first inventory with the second key set identifiers determined from a second inventory, as disclosed in Belanger, for fraud prevention. (Belanger: 46:32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seward (US 11,196,756B2) teaches identifying notable events based on execution of correlation searches.
Kramer (US 6,286,099B1) teaches determining point of interaction device security properties and ensuring secure transactions.
Erdmann (US 7,822,624) teaches comparing point of sale terminal identifiers with a list of valid POS identifiers.
SOFRONAS (US 2018/0276652) teaches checking POS terminal ID against merchant profile.
Moradi (US 2018/0191745) teaches detecting financial card skimming event at ATM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685